Citation Nr: 1545965	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating greater than 10 percent for chronic right testicular epididymitis, to include the propriety of a rating reduction from 10 percent to noncompensable effective August 1, 2014. 

2. Entitlement to an increased (compensable) rating for erectile dysfunction. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied entitlement to a rating in excess of 10 percent for chronic right testicular epididymitis and entitlement to a compensable rating for erectile dysfunction.

During the pendency of the appeal of the rating assigned the Veteran's epididymitis, the RO reduced its evaluation from10 percent to noncompensable effective August 1, 2014 by rating decision dated in May 2014.  Although this issue was not separately certified to the Board, the Board finds that it is within its appellate jurisdiction.  In this regard, the rating reduction occurred during the pendency of the appeal of the 10 percent rating assigned for epididymitis, and the propriety of the reduction is part and parcel of the proper evaluation of this disability, which is on appeal before the Board.  There was thus no need for the Veteran to separately appeal the rating reduction when he had already perfected an appeal of the continuation of the 10 percent rating assigned this disability.  Clearly, an appeal seeking a rating greater than 10 percent for epididymitis must necessarily encompass the reduction of its evaluation to noncompensable.  

The Board also notes that the Veteran did submit a May 2014 notice of disagreement (NOD) in response to the May 2014 rating decision by way of a VA Form 9.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015); Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that in determining whether a statement constitutes a NOD, both the wording of the statement itself and the context in which it was written must be considered).  The NOD was timely received by VA.  See 38 C.F.R. § 20.302(a) (2015).  However, a statement of the case (SOC) was not issued thereafter and the Veteran thus did not have an opportunity to submit a substantive appeal.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 20.200, 20.202, 20.302(b) (2015).  Nevertheless, for the reasons discussed in the preceding paragraph, because there was no need to separately appeal this issue in the first place, the Board finds that lack of an SOC and substantive appeal is not a jurisdictional bar to appellate review of this issue on the merits, since it is also part and parcel of the increased rating claim already on appeal.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Because the Board is granting restoration of the 10 percent rating effective the date of the reduction, there is no prejudice to the Veteran in proceeding with appellate review at this time.  

A hearing before the Board was scheduled for August 27, 2015 and a June 2015 letter from VA notified the Veteran of the date, time, and location of the hearing.  However, he did not appear for the scheduled hearing.  Subsequently, VA received a letter from the Veteran on August 31, 2015 stating that he was unable to appear at the hearing because of illness and duties as his mother's caregiver.  He has not requested that the hearing be rescheduled or indicated that he would be able to attend a hearing at another time.  Accordingly, his hearing request is deemed withdrawn.  Cf. 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The issues of entitlement to a rating in excess of 10 percent for right testicular epididymitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran received notice of the proposed reduction of the10 percent rating for chronic right testicle epididymitis in a February 2014 rating decision and a March 2014 letter.  He was notified of his right to submit additional evidence and request a predetermination hearing. 

2. A May 2014 rating decision reduced the rating assigned to the Veteran's right testicle epididymitis from 10 percent to noncompensable, effective August 1, 2014.

3. At the time of the May 2014 rating decision, the prior 10 percent rating for the Veteran's chronic right testicle epididymitis had been in effect for five years or longer. 

4. At the time of the May 2014 rating decision, the complete record of medical evidence did not reflect objective evidence of material improvement in the Veteran's chronic right testicle epididymitis under the ordinary conditions of life and work. 

5. Throughout the pendency of the appeal, the Veteran's erectile dysfunction has not manifested with deformity of the penis.


CONCLUSIONS OF LAW

1. The reduction in the rating assigned the Veteran's chronic right testicular epididymitis from 10 percent to noncompensable effective August 1, 2014 was improper, and hence the 10 percent rating must be restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015). 

2. The criteria for a compensable rating for the Veteran's service-connected erectile dysfunction are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115(b), Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

A September 2011 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA examination reports, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in October 2012 that included consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's erectile dysfunction since the last examination.  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Rating Reduction of Epididymitis

The RO reduced the rating of the Veteran's right testicle epididymitis from 10 percent to noncompensable effective August 1, 2014.  The rating reduction occurred during the pendency of the Veteran's appeal seeking a rating greater than 10 percent for this disability.  Because the reduction is central to the Veteran's increased rating claim, the Board will address the merits of the reduction here.  For the following reasons, the Board finds that the reduction was improper and that restoration of the 10 percent rating is warranted. 

With respect to disabilities that are likely to improve, re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

If a rating has been in effect for a long period of time, there are additional, more rigorous requirements that must be satisfied before a rating may be reduced, as set forth in 38 C.F.R. § 3.344(a) and (b) .  See 38 C.F.R. § 3.344(c).  Subsection 3.344(c) indicates in parentheses that a rating in effect for five years or more would trigger these additional requirements, which is calculated from the effective date of the assignment of the rating.  See id.; Brown, 5 Vet. App. at 417-18.  However, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), the United States Court of Appeals for Veterans Claims (Court) found that the five-year time frame is merely a guideline and not a mandatory minimum for when a disability is considered to have stabilized such that the more rigorous standards for reducing the rating must be satisfied.  

Here, because the 10 percent rating for the Veteran's right testicle epididymitis was in effect for more than five years when it was reduced in August 2014, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  See 38 C.F.R. § 3.344(c).  Subsection 3.344(a) provides, in relevant part, that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been generated.  Id.  Though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains, after according due consideration to all the evidence developed under 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  

Certain due process requirements must also be satisfied where the reduction in evaluation of a service-connected disability will result in a reduction or discontinuance of compensation payments.  See 38 C.F.R. § 3.105(e); see also VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  Specifically, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for it, and must be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advanced written notice, the beneficiary must further be informed that he or she will have an opportunity for a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating action expires.  38 C.F.R. § 3.105(e).  

In this case, all due process requirements have been satisfied.  A rating proposing the reduction was issued in March 2014 and the Veteran was also sent a letter in March 2014 notifying him of the proposed reduction.  In the letter, the RO informed the Veteran of the types of evidence he could submit to prevent a reduction and that he could request a personal hearing.  The Veteran did not request a hearing or submit additional information or evidence.  Thus, the RO issued a May 2014 rating decision that formally reduced the rating assigned the Veteran's right testicle epididymitis from 10 percent to noncompensable effective August 1, 2014.  The Board thus finds that all due process requirements under § 3.105(e) were satisfied. 

Turning to the merits of the reduction, the Board concludes that at the time of the reduction there was not sufficient evidence to reduce the rating for chronic right testicle epididymitis from 10 percent to noncompensable.

The examinations relied on by the RO were not as full and complete, or as accurate (as explained below) as the prior VA examinations upon which the 10 percent rating was granted and continued, and did not disclose any improvement.  Specifically, the first examination cited by the RO was completed in October 2011.  The VA examiner changed the Veteran's diagnosis from right testicle epididymitis to right orchiectomy due to right testicle removal.  During the examination, the examiner noted that the right testicle was removed or absent as it was causing right testicular pain.  In reaching the conclusion that the Veteran's right testicle epididymitis diagnosis should be changed to right orchiectomy, the examiner simply stated that the subjective factors were historical, and the objective factors were that the Veteran had right orchiectomy.  However, as explained below, the Veteran never underwent a right orchiectomy and still has his right testicle, as this same examiner noted. 

In an October 2012 VA examination, the same examiner noted that the Veteran's right testicle was present and was smaller as a result of the Veteran's epididymitis.  The examiner later amended his October 2012 VA examination in a December 2012 addendum opinion, changing his findings to state that the Veteran's right testicle was removed without explanation.  

Prescription records from nearly the same time frame as these examinations show that the Veteran was consistently prescribed hydrocodone for pain management associated with his testicular pain.  The Veteran also stated to the examiner in October 2012 that when he "tries to be with someone," he strains it and it hurts even more.  The Veteran also stated that his scrotum hurts when touches it and he tries to keep the pain medication on hand.  

Comparing the October 2011 and October 2012 VA examinations as well as the December 2012 addendum, which were both conducted by the same examiner, to earlier medical evidence of record reveals that the October 2011 and 2012 examiner committed an error.  The October 2011 and October 2012 VA examiner opined that the Veteran's right testicle was removed, yet there is no evidence of this fact in the Veteran's medical records and indeed they show the contrary.  

A review of the entirety of the medical record reveals that the Veteran has a long history of epididymitis dating back to 1979 but has not had his right testicle removed.  In March 1980, the Veteran was diagnosed with a mass near his right testicle and was referred for further evaluation.  An Army physician stated that the Veteran had a three centimeter by two centimeter tender mass at the right globus minor of the epididymis and that there was no testicular involvement.  

Then in July 1980, notations from the Veteran's service treatment records reveal that the Veteran again sought treatment for pain in his right testicle.  The July 1980 record shows that the he had an unspecified mass removed from his right testicle on June 20, 1980 in an epididymectomy.  He complained of post operational pain in his right testicle but the records show that his right testicle was within normal limits.  

Subsequent VA examinations reveal continued chronic pain in his right testicular area.  In a November 2005 VA examination, the examiner noted that both the Veteran's left and right testicles were present.  He also noted that the right testicle was slightly tender upon palpation but noted no swelling.  Ultimately, the examiner diagnosed the Veteran with chronic right testicular epididymitis.  

An April 2006 VA examination report reflects that the Veteran's right testicle was 50 percent atrophied and was slightly tender.  The examiner diagnosed the Veteran with chronic right testicular epididymitis with atrophy.   

In a July 2008 VA examination, the Veteran was diagnosed with chronic right testicular epididymitis.  The examiner noted that the Veteran's right testicle was tender and increased in size.  

In a January 2010 VA examination, the examiner maintained the chronic right testicular epididymitis diagnosis and noted that the Veteran's medical history supported the diagnosis as well has his symptoms of tenderness and swelling to the right epididymitis.  Notably, the examination record does not mention that the Veteran's right testicle was removed.   

Given the foregoing medical evidence, the Board finds that the October 2011 and October 2012 VA examination reports and December 2012 addendum opinion do not support a reduced evaluation in light of the Veteran's medical history and in view of the fact that basic clinical findings were made in error.  Specifically, the examiner clearly erred in finding that the right testicle was removed, when the evidence shows that only the right epididymis was removed but that the right testicle was otherwise left intact.  As recently as the January 2010 VA examination report, the Veteran's right testicle was noted to be present on examination.  The Veteran has not stated nor do the VA treatment records show that the right testicle was removed since then.  Indeed, the October 2011 VA examination report itself reflects the examiner's finding that the Veteran's right testicle was present but atrophied.  Thus, the change in diagnosis from epididymitis to orchiectomy (i.e. removal of the testicle) was patently incorrect.  

Moreover, the October 2011 and October 2012 VA examination reports do not otherwise disclose improvement.  Indeed, notwithstanding the VA examiner's diagnosis of orchiectomy, the examiner stated in the "Remarks" section of the report that the Veteran's right testicle was smaller than the left testicle "due [to] chronic pain."  The examiner also noted that the Veteran continued to take medication for his right testicle pain.  The Veteran's right testicle pain and presence of epididymitis were the same findings in the earlier VA examination reports upon which the 10 percent rating was initially assigned and then continued.  As shown above, several VA examiners noted that the Veteran's right testicle was intact and atrophied, several diagnosed him with chronic right epididymitis with no improvement in his condition, and the Veteran was prescribed pain medication for scrotal pain for a significant and ongoing period of time.  All of these findings were continued to be present at the time of the October 2011 and October 2012 VA examination reports.  The Veteran's longstanding history of epididymitis and associated symptomatology further supports relative stability of this condition.  See 38 C.F.R. § 3.344(a). 

Accordingly, the October 2011 and October 2012 VA examination reports do not reflect improvement in the Veteran's right testicle epididymitis under the ordinary conditions of life, but rather show at least the same severity and type of symptoms as documented in the earlier VA examinations and VA treatment records.  The only difference is the mistaken diagnosis of orchiectomy, which calls into serious question the thoroughness of the October 2011 and October 2012 examinations that professedly occasioned the reduction.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Thus, VA has not shown by a preponderance of the evidence that the Veteran's right testicle epididymitis has improved under the ordinary conditions of life and work such that a rating reduction is warranted. 

Notably, the RO's reduction in the evaluation assigned the Veteran's right testicle epididymitis appears to be based on its finding that this disability did not satisfy the criteria for a compensable rating, as reflected in the RO's discussion in the March 2014 and May 2014 rating decisions.  However, a rating reduction must be based on reexamination showing actual improvement in the disability.  38 C.F.R. § 3.344.  It cannot be reduced merely because a rating professional reevaluated essentially the same clinical findings in terms of the rating criteria and found that the criteria did not support the rating currently in effect. 

In sum, the Board finds that VA has not shown by a preponderance of the evidence that there has been sustained improvement in the Veteran's chronic right testicle epididymitis such that a rating reduction was warranted effective August 1, 2014.  Reasonable doubt on this issue is resolved in favor of the Veteran.  See 38 C.F.R. § 3.344(b); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the Board finds that the rating reduction was improper, and the 10 percent rating is therefore restored effective August 1, 2014.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 421.  


III. Increased Rating for Erectile Dysfunction

The Veteran claims entitlement to a compensable rating for erectile dysfunction.  For the reasons discussed below, the Board finds that entitlement to a compensable rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part 4 - Schedule for Rating Disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," DC 7522.  See 38 C.F.R. § 4.115(b) (2015). The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power as the only compensable rating for this condition.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (observing that use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this case, the medical evidence does not indicate that the Veteran has a penile deformity.  

Preliminarily, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ as a result of his testicular epididymitis.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  Throughout the appeal period, the evidence of record does not establish that the Veteran suffered a deformity of the penis as a manifestation of his erectile dysfunction.

The Veteran appeared for several examinations from 2005 to 2012, to include in October 2011 and October 2012.  The examiner in each examination found that his penis was normal and no deformities were noted.  Moreover, the Veteran has never stated that he has a deformity of the penis.  

In a July 2012 statement in support of his claim, the Veteran noted that he was seen by physicians at the Oklahoma City VAMC for his erectile dysfunction condition.  According to the Veteran, VA physicians were unsuccessful in addressing his condition and have been unable to determine its source.  However, the record contains no medical evidence from any of these examinations supporting the existence of any deformity of the penis as related to the Veteran's erectile dysfunction.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2015).  

The evidence shows that the Veteran's erectile dysfunction has not met or more nearly approximated the criteria for a 20 percent rating at any point during the pendency of this claim, for the reasons explained above.  Again, there is no evidence showing the presence of any deformity of the penis.  Rather, the Veteran's disability has more nearly approximated the criteria for a noncompensable rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

The Board finds that referral of the Veteran's erectile dysfunction for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as marked inference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As noted above, erectile dysfunction is contemplated under the provisions for assigning special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The fact that the rating criteria do not otherwise provide compensation for erectile dysfunction in and of itself is a policy determination outside the province of the Board and beyond the scope of this determination, and does not alone establish an exceptional or unusual disability picture.  Further, the evidence shows that it is not manifested by any other signs or symptoms.  Thus, the first step of the inquiry is not satisfied as it does not present an exceptional or unusual disability picture such that application of the rating criteria is impractical.  Moreover, and in the alternative, it does not present related factors such as marked interference with employment or frequent periods of hospitalization.  Thus, the second step of the inquiry is not satisfied.  See Thun, supra.  Accordingly, the Board will not refer this case for extraschedular consideration.


In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and a compensable rating for erectile dysfunction is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The rating reduction of chronic right testicular epididymitis from 10 percent to noncompensable effective August 1, 2014 is vacated and the original 10 percent rating is restored effective August 1, 2014, subject to the law governing payment of monetary benefits. 

Entitlement to a compensable rating for erectile dysfunction is denied.  


REMAND

The claim for an increased rating for chronic right testicular epididymitis must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

For chronic epididymitis, DC 7525 provides, in pertinent part, that this disability is to be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b (2015).  The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  38 C.F.R. § 4.115a.  Ratings may also be assigned for poor renal function under the criteria for renal dysfunction or tubercular infections.  See 38 C.F.R. §§ 4.115a, 4.115b.

In the October 2012 VA examination, the examiner noted that the Veteran had increased urinary frequency due to a voiding dysfunction.  Specifically, the examiner noted that the Veteran's daytime voiding interval was between 1 and 2 hours and that his nighttime voiding interval was 3 to 4 times.  The examiner also noted that the Veteran had a slow or weak stream.  However, the same examination report states that the Veteran did not have a voiding dysfunction, and the examiner stated in the December 2012 addendum opinion that the Veteran did not have a voiding dysfunction while repeating the same findings regarding urinary frequency and obstructed voiding.  No explanation was provided for these contradictory findings or clarification as to whether the voiding dysfunction, if there is such, is a manifestation of the Veteran's service connected epididymitis or a manifestation of a nonservice-connected condition.  Past VA examination reports and treatment records, including the October 2011 VA examination report by the same examiner dated just one year earlier, do not show findings or complaints of a voiding dysfunction associated with the Veteran's right testicle epididymitis, and indeed the October 2011 VA examination report specifically states that the Veteran did not have a voiding dysfunction.  Notably, this examiner also erroneously stated that the Veteran had a right orchiectomy when the evidence shows that the Veteran still has his right testicle, and indeed when the examiner noted in the same examination report that there was atrophy of the right testicle, in contradiction to the finding that the Veteran had a right orchiectomy.  

Thus, as the October 2012 VA examination report and December 2012 addendum opinion are conflicting regarding voiding dysfunction and include erroneous clinical findings, they are not sufficient to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, a new VA examination must be performed to clarify the above issues.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327, 4.2 (2015).   

Further, the October 2012 VA examination report reflects that the Veteran claimed that he was unable to work due to chronic pain associated with his right epididymitis.  When the claimant or the record reasonably raises the issue of unemployability due to the disability for which an increased evaluation is sought, then part and parcel of the increased rating claim is the issue of entitlement to a total disability rating based on unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2015).  The Board finds that the October 2012 VA examination report reasonably raises this issue.  On remand, the Veteran should be sent a formal application for TDIU and all appropriate notice and development pursuant to the VCAA should be undertaken.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1. All outstanding VA treatment records from the Oklahoma VA Medical Center dated since May 2014 must be added to the claims file. 

2. Send the Veteran a formal application for TDIU and complete all appropriate notice and development actions pursuant to the VCAA.  

3. Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of his right testicle epididymitis.  The entire claims folder must be made available to the examiner for review.  All indicated tests and studies should be performed, and all relevant findings recorded.  

In the examination report, in addition to recording all other pertinent findings, the examiner must address the following:

a) Review the October 2012 VA examination report and December 2012 addendum and state whether or not the Veteran has a voiding dysfunction, as manifested either by abnormal frequency or obstructed voiding.  If the examiner finds that the Veteran's reported urinary frequency or obstructed voiding do not constitute a voiding dysfunction, as found in the aforementioned reports, a clear explanation must be provided.  
b) If the examiner finds that the Veteran does have a voiding dysfunction, the examiner must specify its nature, and state whether it is a manifestation of the right testicle epididymitis.  
c) The examiner must also objectively assess the functional impairment caused by the Veteran's right testicle epididymitis, including its impact on the Veteran's occupational functioning.  The examiner must assess whether any reported functional limitations are consistent with the history and current clinical presentation of this condition. 

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.


The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., major depression, erectile dysfunction, and right testicle epididymitis) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above remand directives, they must be returned to the examiner(s) for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


